Citation Nr: 1410518	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran served in the inland waterways or on land in the Republic of Vietnam during the Vietnam era, and there is no persuasive evidence that the Veteran was actually exposed to herbicides while serving on active duty.

2.  The evidence of record is against a finding that the Veteran's heart disability was present in-service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service.

3.  The evidence of record is against a finding that the Veteran's diabetes mellitus was present in-service or manifested to a compensable degree in the first post-service year or otherwise is related to an event or incident of his period of active service.

4.  The evidence of record is against a finding that the Veteran's peripheral neuropathy of the upper and lower extremities was present in-service, and peripheral neuropathy of the upper and lower extremities is not shown to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013)  

2.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service; nor may it be presumed to have been incurred in service; nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent the Veteran a letter in February 2010, prior to the initial adjudication in March 2010, that advised the Veteran of what the evidence must show to substantiate a claim for service connection and the division of responsibilities in obtaining the evidence.  The February 2010 VCAA letter also explained how disability ratings and effective dates are determined.    

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.

The Veteran was not provided a VA examination in conjunction with his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, VA must consider four factors: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as will be described in greater detail below, VA has no duty to provide a medical examination because there is no evidence establishing an event, injury, or disease in service or within an applicable presumption period.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he has diabetes mellitus, coronary artery disease, and peripheral neuropathy of the upper and lower extremities due to his service, including from claimed exposure to herbicides.  He also claims that his peripheral neuropathies are secondary to his diabetes mellitus.    

As to his herbicide exposure, he reports being exposed to Agent Orange while serving on the U.S.S. Newport News in Da Nang Harbor from approximately October 1967 to April 1968.    

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307 (2013).  

For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2013).  Diabetes, early onset peripheral neuropathy, and ischemic heart disease, including coronary artery disease, are presumed to have been incurred in service as a result of exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2013).   

The Board finds that as the record does not show that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam era, his service on a vessel off the shore of the Republic of Vietnam is inadequate to establish the requisite service for favorable consideration of his claims based on herbicide exposure.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  To be sure, the Veteran stated in April 2010 that he did not disembark from his ship and served in the harbor and offshore.  In October 2010, the Veteran stated that he was in Da Nang Harbor, surrounded on three sides by land, and was within one-quarter mile of the shore.  Then, in his February 2011 substantive appeal, he stated he served on board the ship and claimed exposure only from planes flying over after spraying missions.  Finally, The U.S. Army & Joint Services Records Research Center (JSRRC) was unable to substantiate the Veteran's claims of exposure to herbicides from serving in Da Nang Harbor.  Therefore, as the Veteran admits he did not serve on land in the Republic of Vietnam or on the inland waterways and because the JSRRC was unable to confirm exposure to herbicides, the Board finds that the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 are not applicable to the Veteran's claims.  

Accordingly, the Board will also consider whether he is entitled to service connection for these disabilities on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

The service treatment records are negative for complaints, diagnoses, or treatment for diabetes mellitus, a heart disability, or peripheral neuropathy.  In fact, the Veteran does not allege that these disabilities were diagnosed in service.  Moreover, the Veteran's heart and upper and lower extremities were clinically normal upon his October 1969 separation examination, and a sugar test returned negative.  Furthermore, the record is negative for objective evidence of the Veteran's actual exposure to herbicides while on active duty. 

In this regard, the Board acknowledges that the Veteran claims exposure to herbicides from planes returning from spraying missions while aboard the U.S.S. Newport News.  However, this assertion alone is not sufficient for the presumption of exposure to apply in this case.  Nor does the lay statement on its own serve to establish any level of actual exposure to herbicides in connection with his duties.
The Board notes that VA considers Da Nang a deep water harbor and serving on a ship in that harbor is not considered "brown water" service.  

As to service connection for diabetes mellitus, coronary artery disease, and peripheral neuropathy based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between these disabilities and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

To the extent that the Veteran's claims for peripheral neuropathy are for secondary service connection, the Board notes that he is not service connected for any other disabilities.  Thus, service connection cannot be granted on a secondary basis.   

Accordingly, as to the Veteran's claims that his diabetes mellitus, peripheral neuropathies, and coronary artery disease were caused by his military service, including his alleged in-service herbicide exposure, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features and, therefore, the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds the Veteran's opinions that these disabilities were caused by service are not competent.  Routen, supra; see also Bostain, supra.   

Based on this discussion, the Board also finds that service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and coronary artery disease is not warranted based on the initial documentation of the disabilities after service because the weight of the evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  Furthermore, there is no proof of artery disease, diabetes mellitus or an organic disease of the nervous system within one year of separation from service.  Therefore, the presumptive provisions do not assist the claim.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for type 2 diabetes mellitus, to include as secondary to exposure to herbicides, is denied

Entitlement to service connection for coronary artery disease, to include as secondary to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to type 2 diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type 2 diabetes mellitus, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


